

113 HR 3232 IH: Support Our Armed Forces Act
U.S. House of Representatives
2013-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3232IN THE HOUSE OF REPRESENTATIVESOctober 2, 2013Mr. Cook (for himself, Mr. McKeon, Mr. Miller of Florida, Mr. Turner, Mr. Runyan, Mr. Gary G. Miller of California, Mr. Calvert, Mr. Murphy of Pennsylvania, Mr. Nunes, Mr. Cole, Mr. Nugent, Mr. Jones, Mr. McCarthy of California, Mr. Mullin, Mr. Conaway, Mr. Roe of Tennessee, Mr. Wenstrup, Mr. Young of Alaska, Mr. Valadao, Mr. Denham, Mrs. Walorski, Mr. Joyce, and Mr. Stewart) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo amend the Pay Our Military Act to ensure that all civilian and contractor employees of the Department of Defense and the Coast Guard and all members of the reserve components of the Armed Forces are paid in the event of a Government shutdown.1.Short titleThis Act may be cited as the Support Our Armed Forces Act.2.Continuing appropriations for employees and contractors of Department of Defense and reserve component personnel(a)Sense of CongressIt is the sense of Congress that—(1)all Department of Defense and Coast Guard civilian employees, including military technicians (dual status), and all defense contractor employees serve to provide vital support to the Armed Forces; and(2)all members of the reserve components of the Armed Forces who perform inactive-duty training or annual training during a Government shutdown should be paid for performing such duty, just as other members of the Armed Forces who perform active service will be paid.(b)Amendments To Pay Our Military ActSubsection (a) of section 2 of the Pay Our Military Act (HR 3210 of the 113th Congress) is amended—(1)in paragraph (1)—(A)by striking members and inserting all members; and(B)by inserting , inactive-duty training, or annual training after active service;(2)in paragraph (2)—(A)by striking the civilian personnel and inserting all civilian personnel; and(B)by striking whom the Secretary concerned determines are providing support to members of the Armed Forces described in paragraph (1) and inserting , including military technicians (dual status), non-dual status technicians, and federally reimbursed State civilian employees supporting the National Guard; and(3)in paragraph (3)—(A)by striking pay and allowances to and inserting compensation to all employees of; and(B)by striking whom the Secretary concerned determines are providing support to members of the Armed Forces described in paragraph (1) and inserting who are performing activities under a contract with the Department of Defense (or the Department of Homeland Security in the case of the Coast Guard).(c)Conforming amendmentsSuch section is further amended—(1)by striking (a) In General.—; and(2)by striking subsection (b).